Case 18-00001-DSC13   Doc    Filed 03/08/21 Entered 03/08/21 13:52:41   Desc Main
                            Document     Page 1 of 11
Case 18-00001-DSC13   Doc    Filed 03/08/21 Entered 03/08/21 13:52:41   Desc Main
                            Document     Page 2 of 11
Case 18-00001-DSC13   Doc    Filed 03/08/21 Entered 03/08/21 13:52:41   Desc Main
                            Document     Page 3 of 11
Case 18-00001-DSC13   Doc    Filed 03/08/21 Entered 03/08/21 13:52:41   Desc Main
                            Document     Page 4 of 11
Case 18-00001-DSC13   Doc    Filed 03/08/21 Entered 03/08/21 13:52:41   Desc Main
                            Document     Page 5 of 11
Case 18-00001-DSC13   Doc    Filed 03/08/21 Entered 03/08/21 13:52:41   Desc Main
                            Document     Page 6 of 11
Case 18-00001-DSC13   Doc    Filed 03/08/21 Entered 03/08/21 13:52:41   Desc Main
                            Document     Page 7 of 11
Case 18-00001-DSC13   Doc    Filed 03/08/21 Entered 03/08/21 13:52:41   Desc Main
                            Document     Page 8 of 11
Case 18-00001-DSC13   Doc    Filed 03/08/21 Entered 03/08/21 13:52:41   Desc Main
                            Document     Page 9 of 11
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                 BIRMINGHAM DIVISION

 In Re:                                             Case No. 18-00001-DSC 13

 Jimmie R. Thomas
                                                    Chapter 13
 Valerie Thomas

 Debtors.                                           Judge D. Sims Crawford

                                  CERTIFICATE OF SERVICE

I certify that on March 8, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Paula C. Greenway, Debtors’ Counsel
          noticing@greenwaylaw.com

          Bradford W. Caraway, Chapter 13 Trustee
          ctmail@ch13bham.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on March 8, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Jimmie R. Thomas, Debtor
          7134 1st Ave. South
          Birmingham, AL 35205




Case 18-00001-DSC13           Doc    Filed 03/08/21 Entered 03/08/21 13:52:41             Desc Main
                                    Document     Page 10 of 11
      Valerie Thomas, Debtor
      7134 1st Ave. South
      Birmingham, AL 35205

 Dated: March 8, 2021                       /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Authorized Agent for Creditor
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com




Case 18-00001-DSC13     Doc     Filed 03/08/21 Entered 03/08/21 13:52:41     Desc Main
                               Document     Page 11 of 11
